     Case 6:20-cv-00044-C Document 1 Filed 05/21/20                  Page 1 of 13 PageID 1


                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                               SAN ANGELO DIVISION

EMILY READ                                         )
                                                   )   COMPLAINT
                       Plaintiff,                  )
v.                                                 )   Case No.: 6:20-cv-44
                                                   )
MEDICAL DATA SYSTEMS, INC.                         )   JURY TRIAL DEMANDED
                                                   )
                                                   )
                       Defendant.                  )

                             COMPLAINT AND JURY DEMAND

       COMES NOW, Plaintiff Emily Read, by and through the undersigned counsel, and for her

Complaint against Defendant, Medical Data Systems, Inc. (“MDS”) under the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), and Fair Credit Reporting Act, 15 U.S.C. § 1681,

et seq. (“FCRA”) states as follows:

                                         JURISDICTION

       1.      This court has jurisdiction of the federal claim under 15 U.S.C. § 1692k(d).

       2.      Venue is proper because the acts and transactions occurred here, Plaintiff resides here,

and Defendant transacts business here.

       3.      Plaintiff resides in the city of Brownwood, a part of Brown County, Texas, 76801.

       4.      The acts that occurred giving rise to this complaint occurred while Plaintiff was in the

city of Brownwood, a part of Brown County, Texas 76801, making the San Angelo Division a proper

venue under 28 U.S. Code § 1391(b)(2).

       5.      Defendant, a Florida corporation headquartered in Vero Beach, Florida, practices as a

debt collector throughout the country, including Texas.

       6.      Defendant attempts to collect alleged debts throughout the state of Texas, including

in Brownwood city and Brown county.


                                                  1
     Case 6:20-cv-00044-C Document 1 Filed 05/21/20                      Page 2 of 13 PageID 2


        7.      Defendant has actual knowledge of where Plaintiff resided, and by attempting to

collect from Plaintiff, purposefully availed itself to the jurisdiction in which Plaintiff resided.

        8.      Defendant has sufficient minimum contacts with this venue as the alleged injuries

caused to Plaintiff were caused while Plaintiff was in Brownwood city and Brown county and

Defendant attempts to collect alleged debts throughout the state of Texas.

        9.       Defendant knowingly attempted to collect on a debt allegedly incurred in

Brownwood, Texas and thus has sufficient minimum contacts with this venue is additionally proper

under 28 U.S. Code § 1391(b)(1).

                                              STANDING

        10.     Plaintiff has a congressionally defined right to receive all communications from a debt

collector free from any misrepresentations and false threats.

        11.     Defendant’s collection activities violated the FDCPA.

        12.     Plaintiff has thus suffered an injury as a result of Defendant’s conduct, giving rise to

standing before this Court. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1544 (2016), quoting Lujan v.

Defenders of Wildlife, 504 U.S. 555, 580 (1992) (Congress has the power to define injuries and

articulate chains of causation that will give rise to a case or controversy where none existed before.);

Bellwood v. Dwivedi, 895 F. 2d 1521, 1526-27 (7th Cir. 1990) (“Congress can create new substantive

rights, such as a right to be free from misrepresentations, and if that right is invaded the holder of the

right can sue without running afoul of Article III, even if he incurs no other injury[.]”).

        13.     “Without the protections of the FDCPA, Congress determined, the ‘[e]xisting laws

and procedures for redressing these injuries are inadequate to protect consumers.’” Lane v. Bayview

Loan Servicing, LLC, No. 15 C 10446, 2016 WL 3671467, at *3 (N.D. Ill. July 11, 2016) (quoting 15

U.S.C. § 1692(b)). Thus, a failure to honor a consumer’s right under the FDCPA constitutes an injury

in fact for Article III standing. See id. at *3 (holding that a consumer “has alleged a sufficiently


                                                     2
     Case 6:20-cv-00044-C Document 1 Filed 05/21/20                    Page 3 of 13 PageID 3


concrete injury because he alleges that [Defendant] denied him the right to information due to him

under the FDCPA.”); see also Church v. Accretive Health, Inc., No. 15-15708, 2016 WL 3611543, at

*3 (11th Cir. July 6, 2016) (holding that consumer’s § 1692g claim was sufficiently concrete to satisfy

injury-in-fact requirement).

        14.     “[E]ven though actual monetary harm is a sufficient condition to show concrete harm,

it is not a necessary condition.” Lane, 2016 WL 3671467 at *4.

                                               PARTIES

        15.     Plaintiff, Emily Read (hereafter “Plaintiff”), is a natural person currently residing in

Brownwood, Texas.

        16.     Plaintiff is a “consumer” within the meaning of the Fair Debt Collection Practices Act.

        17.     Defendant Medical Data Systems, Inc. is a Florida corporation engaged in the business

of collecting debts, using mails and telephone, in this state with its principal place of business located

at 2001 9th Avenue, Suite 312, Vero Beach, Florida 32960.

        18.     Defendant is engaged in the business of a collection agency, using the mails and

telephone to collect consumer debts originally owed to others.

        19.     Defendant regularly collects or attempts to collect defaulted consumer debts due or

asserted to be due another, and is a “debt collector” as defined in 15 U.S.C. § 1692a(6) of the FDCPA.

        20.     MDS is engaged in the business of a collection agency, using the mails, telephone, and

consumer collection agencies to collect consumer debts originally owed to others.

        21.     MDS regularly collects or attempts to collect defaulted consumer debts due or asserted

to be due another, and is a “debt collector” as defined in 15 U.S.C. § 1692a(6) of the FDCPA.

        22.     Defendant MDS is a “furnisher of information” as that term is defined by the FCRA,

15 U.S.C. §1681s-2(b).




                                                    3
     Case 6:20-cv-00044-C Document 1 Filed 05/21/20                  Page 4 of 13 PageID 4


       23.     Equifax Information Services, LLC is a “consumer reporting agency that compiles and

maintains files on consumers on a nationwide basis” as defined by 15 U.S.C. § 1681a(p). Equifax

Information Services, LLC regularly engages in the business of compiling and maintaining files on

consumers on a nationwide basis for the purpose of furnishing consumer reports to third parties

bearing on a consumer’s credit worthiness, credit standing, or credit capacity, each of the following

regarding consumers residing nationwide:

               a. Public record information;

               b. Credit account information from persons who furnish that information regularly

               and in the ordinary course of business.

                                   FACTUAL ALLEGATIONS

       24.     Plaintiff is a natural person allegedly obligated to pay a debt asserted to be owed to a

creditor other than MDS.

       25.     Upon information and belief, on a date better known by MDS, MDS began to attempt

to collect an alleged consumer debt from the Plaintiff.

       26.     On or about May 22, 2019, Plaintiff had a telephone conversation with Defendant

regarding an alleged debt allegedly owed by Plaintiff.

       27.     The alleged debt was said to be owed to Heart of Florida Regional Medical Center,

and therefore would only have been incurred for personal or family purposes.

       28.     The alleged debt was primarily for personal, family or household purposes and is

therefore a “debt” as defined by 15 U.S.C. § 1692a(5).

       29.     The telephone call is a “communication” as defined by 15 U.S.C. § 1692a(2).

       30.     During the telephone call, Plaintiff informed Defendant’s representative she was

disputing the alleged debt.




                                                   4
     Case 6:20-cv-00044-C Document 1 Filed 05/21/20                     Page 5 of 13 PageID 5


        31.     At that time, instead of marking the account as disputed and ending the phone call,

Defendant’s representative asked what she was disputing.

        32.     Rather than accept Plaintiff’s dispute, Defendant’s representative proceeded to make

assumptions and berate Plaintiff for not previously verifying her information with Defendant.

        33.     Plaintiff explained again that she wanted to dispute the alleged debt.

        34.     Defendant’s representative told Plaintiff her dispute was not valid.

        35.     Plaintiff is entitled to dispute the alleged debt for any reason, or even no reason at all.

Mendez v. M.R.S. Assoc., 2004 WL 1745779 *2 (N.D. Ill. Aug. 3, 2004). (A consumer is entitled to

dispute the validity of a debt for a good reason, a bad reason, or no reason at all), Whitten v. ARS

National Servs. Inc., 2002 WL 1050320 *4 (N.D. 111 May 23, 2002). (Imposing a requirement that a

consumer have a `valid' reason to dispute the debt is inconsistent with FDCPA), Castro v. ARS

National Servs., Inc., 2000 WL 264310 (S.D.N.Y. Mar. 8, 2000), Frey v. Satter, Beyer & Spires., 1999

WL 301650 (N.D. Ill. May 3, 1999).

        36.     Defendant’s representative then attempted to get Plaintiff to pay the alleged debt.

        37.     Furthermore, Defendant’s representative told Plaintiff that her dispute was not valid

because she only had thirty days to resolve it from the date of the letter.

        38.     That is categorically untrue. Plaintiff is entitled to dispute the alleged account at any

point she chooses, regardless of when an initial dunning letter was distributed.

        39.     MDS is required to provide the consumer with validation, mark the account as

disputed, and immediately cease collection activity until proper validation has been provided.

        40.     Defendant’s representative is not given the authority under law to determine what he

finds to be a proper or valid dispute. Defendant’s representative could have no other purpose in doing

so unless he were trying to prevent Plaintiff from disputing the account.




                                                    5
     Case 6:20-cv-00044-C Document 1 Filed 05/21/20                  Page 6 of 13 PageID 6


        41.     Defendant’s representative oppressed Plaintiff’s rights by not immediately ceasing

communication after acknowledging the dispute of the alleged debt.

        42.     Furthermore, once Plaintiff disputed the debt, Defendant was required to mark the

account as disputed if it chose to voluntarily report to the Credit Reporting Agencies, specifically

Equifax Information Services, LLC.

        43.     MDS was voluntarily reporting a collection account on Plaintiff’s credit report with

the credit reporting agencies.

        44.     MDS’s voluntary reporting to the credit reporting agencies is a “communication”

under the FDCPA in connection with the collection of an alleged debt.

        45.     On or about October 12, 2019, Plaintiff received an updated credit file from Equifax

Information Services, LLC. Exhibit A.

        46.     That the credit report was updated on September 8, 2019 by MDS.

        47.     That the updated September 2019 credit report did not contain updated account

information.

        48.     That the updated September 2019 credit report did not contain updated marked as

disputed information.

        49.     That MDS furnished information to Equifax Information Services, LLC regarding

Plaintiff’s account without notifying them the account had been disputed by consumer.

        50.     That MDS failed to update the account information and mark the account as disputed

on the updated September 2019 credit report after Plaintiff disputed the account in May 2019.

        51.     Upon information and belief, that MDS never updated the account information and

never marked it as disputed even after receiving information of the dispute.

        52.     All of MDS’s actions under the FDCPA complained of herein occurred within one

year of the date of this Complaint.


                                                  6
     Case 6:20-cv-00044-C Document 1 Filed 05/21/20                         Page 7 of 13 PageID 7


          53.      All of MDS’s actions under the FCRA complained of herein occurred within two years

of the date of this Complaint.

          54.      Plaintiff suffered injury-in-fact by being subjected to inaccurate, unfair, and abusive

practices of the MDS.

          55.      Plaintiff suffered actual harm by being the target of inaccurate credit reporting and/or

misleading debt collection communications by MDS.

          56.      Plaintiff has suffered actual harm due to credit denials caused by false credit reporting

by MDS.

          57.      Plaintiff has suffered actual harm based on her costs and time of repairing her credit,

pain and suffering, embarrassment, inconvenience, lost economic opportunity, loss of incidental time,

frustration, emotional distress, mental anguish, fear of personal and financial safety and security, and

attorney’s fees.

          58.      Plaintiff’s injury-in-fact is fairly traceable to the challenged representations of MDS.

          59.      Plaintiff’s injury-in-fact is likely to be redressed by a favorable decision in this Court.

Count I: Violations Of § 1692e Of The FDCPA – False, Deceptive, Or Misleading Collection
                                        Actions

          60.      Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.

          61.      Section 1692e of the FDCPA prohibits a debt collector from using any false, deceptive,

or misleading representation or means in connection with the collection of any debt.

          62.      Because Plaintiff disputed the debt, MDS, when choosing to contact the consumer

reporting agencies, was obligated to inform them of the disputed status of the account. See Dixon v.

RJM Acquisitions, L.L.C., 640 Fed. Appx. 793 (10th Cir. 2016) (Reversed summary judgment to the

collection agency on the consumer’s § 1692e(8) claim that after she had disputed a debt, the agency

had nevertheless reported the debt without disclosing the disputed. The consumer created a genuine
                                                        7
     Case 6:20-cv-00044-C Document 1 Filed 05/21/20                    Page 8 of 13 PageID 8


fact issue given that she said during the recorded conversation: “I feel that all I owe is $20.” A

reasonable fact finder could treat the statement as a dispute of the alleged $102.99 debt.); Llewellyn v.

Allstate Home Loans, Inc., 711 F.3d 1173 (10th Cir. 2013) “(We agree with the Eighth Circuit’s

interpretation of § 1692e(8) that a debt collector does not have an affirmative duty to notify [credit

reporting agencies] that a consumer disputes the debt unless the debt collector knows of the dispute

and elects to report to a CRA.”)

        63.     MDS used deceptive and misleading tactics when it communicated personal credit

information which was known or which should have been known to be false, including the failure to

communicate the debt was disputed in violation of 15 U.S.C. §§ 1692e, 1692e(8). See Sayles v.

Advanced Recovery Systems, Incorporated, 865 F.3d 246, 249 (5th Cir. 2017); Brady v. Credit

Recovery Co., 160 F.3d 64 (1st Cir. 1998) (The plain language of the FDCPA requires debt collectors

to communicate the disputed status of a debt if the debt collector knows or should know that the debt

is disputed. This standard requires no notification by the consumer but depends on the debt collector’s

knowledge that a debt is disputed, regardless of how or when that knowledge is required.)

        64.     MDS’s collection communications are to be interpreted under the “least sophisticated

consumer” standard. See, Goswami v. Am. Collections Enter., Inc., 377 F.3d 488, 495 (5th Cir. 2004);

Taylor v. Perrin, Landry, deLaunay & Durand, 103 F.3d 1232, 1236 (5th Cir.1997) (When deciding

whether a debt collection letter violates the FDCPA, this court “must evaluate any potential deception

in the letter under an unsophisticated or least sophisticated consumer standard.) See Also, Goswami,

377 F.3d at 495. (We must “assume that the plaintiff-debtor is neither shrewd nor experienced in

dealing with creditors.”)

        65.     MDS violated the Plaintiff’s right not to be the target of misleading debt collection

communications.

        66.     MDS violated the Plaintiff’s right to a truthful and fair debt collection process.


                                                   8
     Case 6:20-cv-00044-C Document 1 Filed 05/21/20                    Page 9 of 13 PageID 9


        67.     MDS’s communications with Plaintiff were deceptive and misleading.

        68.     MDS used unfair and unconscionable means to attempt to collect the alleged debt.

        69.     MDS’s communications were designed to cause the debtor to suffer a harmful

disadvantage in charting a course of action in response to MDS’s collection efforts.

        70.     MDS’s failure to mark a debt as disputed it knows or should know is disputed violates

§ 1692e, 1692e(8) of the FDCPA.

        71.     MDS’s conduct has caused Plaintiff to suffer damages including but not limited to a

damaged credit score, the loss of time incurred by Plaintiff, and attorneys’ fees paid for advice

regarding her situation.

        72.     Congress has found that “[a]busive debt collection practices contribute to the number

of personal bankruptcies, to marital instability, to the loss of jobs, and to invasions of individual

privacy.” 15 U.S.C. § 1692(a).

        73.     Here, Plaintiff has suffered an injury-in-fact in at least one of the manners

contemplated by Congress when it passed the FDCPA because of MDS’s conduct.

        74.     The FDCPA ensures that consumers are fully and truthfully apprised of the facts and

of their rights, the act enables them to understand, make informed decisions about, and participate

fully and meaningfully in the debt collection process. The purpose of the FDCPA is to provide

information that helps consumers to choose intelligently. MDS’s false representations misled the

Plaintiff in a manner that deprived her of her right to enjoy these benefits; these materially misleading

statements trigger liability under section 1692e of the Act.

        75.     Plaintiff seeks to end these violations of the FDCPA. Plaintiff has suffered actual

damages including but not limited to, fear, stress, mental anguish, emotional stress and acute

embarrassment.




                                                   9
   Case 6:20-cv-00044-C Document 1 Filed 05/21/20                         Page 10 of 13 PageID 10


          76.      Defendant MDS’s violation of § 1692e of the FDCPA renders it liable for actual and

statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                                          PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, Emily Read, prays that this Court:

                   A.      Declare that MDS’s debt collection actions violate the FDCPA;

                   B.      Enter judgment in favor of Plaintiff Emily Read, and against MDS, for actual

          and statutory damages, costs, and reasonable attorneys’ fees as provided by § 1692k(a) of the

          FDCPA; and

                   C.      Grant other such further relief as deemed just and proper.

                Count II: Violations Of § 1692d Of The FDCPA – Harassment or Abuse

          77.      Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.

          78.      Section 1692d prohibits any debt collector from engaging in any conduct the natural

consequence of which is to harass, oppress, or abuse any person in connection with the collection of

a debt.

          79.      MDS’s communications with Plaintiff were meant to shame, embarrass, and harass

Plaintiff by misrepresenting the alleged debts status.

          80.      MDS attempted to coerce Plaintiff into paying an alleged debt she otherwise would

not have paid by submitting false and inaccurate information to her credit report.

          81.      MDS could have no other purpose in doing this except to harm Plaintiff’s reputation

and deprive her of her ability to receive any type of credit line unless she paid the alleged debts.

          82.      Defendant MDS’s violation of § 1692d of the FDCPA renders it liable for actual and

statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                                          PRAYER FOR RELIEF


                                                       10
   Case 6:20-cv-00044-C Document 1 Filed 05/21/20                       Page 11 of 13 PageID 11


          WHEREFORE, Plaintiff, Emily Read, prays that this Court:

                 A.      Declare that MDS’s debt collection actions violate the FDCPA;

                 B.      Enter judgment in favor of Plaintiff Emily Read, and against MDS, for actual

          and statutory damages, costs, and reasonable attorneys’ fees as provided by § 1692k(a) of the

          FDCPA; and

                 C.      Grant other such further relief as deemed just and proper.

 COUNT III: Violations Of § 1692f Of The FDCPA – Misleading Representations & Unfair
                                       Practices

          83.    Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.

          84.    Section 1692f prohibits the use of unfair and unconscionable means to collect a debt.

          85.    MDS attempted to collect a debt by distributing false information that would

negatively impact Plaintiff’s rights as a consumer, as well as that would harm Plaintiff’s financial health.

          86.    MDS used unfair and unconscionable means to attempt to collect the alleged debt.

          87.    MDS’s violation of § 1692f of the FDCPA renders it liable for actual and statutory

damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, Emily Read, prays that this Court:

                 A.      Declare that MDS’s debt collection actions violate the FDCPA;

                 B.      Enter judgment in favor of Plaintiff Emily Read, and against MDS, for actual

          and statutory damages, costs, and reasonable attorneys’ fees as provided by § 1692k(a) of the

          FDCPA; and

                 C.      Grant other such further relief as deemed just and proper.

     Count IV: Violation Of 15 U.S.C. § 1681s-2(B) of the FCRA- Duties of Furnishers of
                            Information upon Notice of Dispute


                                                     11
   Case 6:20-cv-00044-C Document 1 Filed 05/21/20                        Page 12 of 13 PageID 12


          88.     Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.

          89.     Defendant MDS violated 15 U.S.C. § 1681s-2(b) by continuing to report the MDS

representation within Plaintiff’s credit file with Equifax without also including a notation that this debt

was disputed; by failing to fully and properly investigate the Plaintiff’s dispute of the MDS

representation; by failing to review all relevant information regarding same; by failing to correctly

report results of an accurate investigation to every other credit reporting agency; and by failing to

permanently and lawfully correct its own internal records to prevent the re-reporting of the MDS

representations to the consumer reporting agencies.

          90.     As a result of this conduct, action and inaction of MDS, the Plaintiff suffered damage

by loss of credit; loss of the ability to purchase and benefit from credit; and the mental and emotional

pain, anguish, humiliation, and embarrassment of credit denials.

          91.     Defendant MDS’s conduct, action and inaction was willful, rendering it liable for actual

or statutory, and punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C.

§ 1681n. In the alternative, it was negligent entitling the Plaintiff to recover actual damages under 15

U.S.C. § 1681o.

          92.     Plaintiff is entitled to recover costs and attorney’s fees from MDS in an amount to be

determined by the Court pursuant to 15 U.S.C. § 1681n and § 1681o.

                                         PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, Emily Read, prays that this Court:

                  A.      Declare that MDS’s credit reporting actions violate the FCRA;

                  B.      Enter judgment in favor of Plaintiff Emily Read, and against MDS, for actual

          damages, punitive damages, costs, and reasonable attorneys’ fees as provided by §1681n of the

          FCRA;


                                                      12
   Case 6:20-cv-00044-C Document 1 Filed 05/21/20                   Page 13 of 13 PageID 13


              C.      Or, in the alternative, enter judgment in favor of Plaintiff Emily Read, and

       against MDS, for actual damages, costs, and reasonable attorneys’ fees as provided by §1681o

       of the FCRA; and

              D.      Grant other such further relief as deemed just and proper.

                                        JURY DEMAND

       93.    Plaintiff demands a trial by jury on all Counts so triable.


Dated: May 21, 2020


                                                       Respectfully Submitted,
                                                       HALVORSEN KLOTE

                                              By:      /s/ Samantha J. Orlowski
                                                       Samantha J. Orlowski, #72058
                                                       Joel S. Halvorsen, #67032
                                                       Halvorsen Klote
                                                       680 Craig Road, Suite 104
                                                       St. Louis, MO 63141
                                                       P: (314) 451-1314
                                                       F: (314) 787-4323
                                                       sam@hklawstl.com
                                                       joel@hklawstl.com
                                                       Attorney for Plaintiff




                                                 13
